Cranch, C. J.,
delivered the opinion of the Court.
(Thruston, J., absent.)
The plaintiff’s intestate, Fielder Luckett, was owner of one eighth of the brig Sea Horse, of which vessel, J. & J. Harper owned the residue; and the said Fv Luckett was, by agreement with the Harpers, owner also of one eighth of the cargo consigned by them to the defendant, John West, as supercargo, on a voyage to B,io Grande and a market.
West was entirely ignorant of Luckett’s interest in the vessel or cargo; all the documents, excepting the register of the brig, being in the name of the Harpers, or of “ the owners,” without naming them. West was the agent and factor of the Harpers only, and derived his authority from them alone.
If he had a right'to retain in his hands the proceeds of the cargo, on account of their debt to him, he had fully accounted with *102his principal before notice of the plaintiff’s claim, except the sum of §410.01, which' he has paid to the plaintiff, with the assent of the other parties.
Having been of opinion, in the preceding case of Voivell v. West, that West had a right to retain so much of the proceeds of the cargo as would cover the debt of the Harpers to him, it follows, that, as he has accounted to them for the residue, he has now nothing more in his hands, and the bill, as to him, must be dismissed.
Bill dismissed as to the defendant West.